                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                  CAUSE NO. 1:18CR140-LG-RHW

WALTER B. WILLIAMS

     ORDER DENYING REQUEST FOR DOCKET SHEET AND JUDGMENT

       BEFORE THE COURT is the [35] “Request for Docket Sheet and

Judgement” filed by Defendant Walter B. Williams. After reviewing the Motion,

the record in this matter, and the applicable law, the Court finds that the Motion

should be denied.

                                     DISCUSSION

       Defendant Williams pled guilty to possession of a firearm by a convicted felon

and was sentenced to forty-one months imprisonment. The Judgment was entered

on the docket on April 30, 2019, and Williams did not appeal. He has filed the

present motion seeking waiver of fees for copies of the docket sheet, plea agreement,

and judgment entered in this matter. Williams explains that he needs these

documents “in order to help Petitioner decide if Petitioner needs to proceed with

Petitioner’s case.”

       A federal prisoner is Anot entitled to free copies of his trial records solely

because he is indigent or because he desires to prepare a petition seeking collateral

relief.@ United States v. Watson, 61 F. App=x 919, *1 (5th Cir. 2003). Free copies of

records will not be provided so that a prisoner can conduct Afishing expeditions to

locate possible errors.@ Id. Thus, a prisoner must demonstrate that the records
requested are necessary for the proper disposition of his claims. See id.

      It is clear that Williams is requesting documents in order to find a

post-conviction claim. Because this is the type of fishing expedition disapproved of

by the Fifth Circuit Court of Appeals, Williams’ request for free copies of the docket

sheet, plea agreement, and judgment will be denied.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [35]

“Request for Docket Sheet and Judgement” filed by Defendant Walter B. Williams

is DENIED.

      SO ORDERED AND ADJUDGED this the 9th day of October 2019.


                                 s/   Louis Guirola, Jr.
                                 Louis Guirola, Jr.
                                 U.S. District Judge




                                         -2-
